Cassoday, J.
I fully concur in the decision made and much of the reasoning in support of it. But I think the petition filed was something more than a mere motion in the proceedings already had. To my mind, its scope and purpose was essentially what would have been, under the old practice, an original or supplemental bill in equity, in the nature of a bill to review and to set aside the administration already had, and for a new administration. Upon *451the facts disclosed, such a bill could undoubtedly have been maintained under the old practice. Whiting v. Bank of U. S. 13 Pet. 12; Story’s Eq. Pl. §§ 409, 415, 416, 421a-421c; Payne v. Hook, 7 Wall. 425; Griffith v. Godey, 113 U. S. 89; Pulliam v. Pulliam, 10 Fed. Rep. 23. This would be so even if the petitioner was not a party to the original proceedings. If he was a party, he was only so technically, on the ground that the proceedings were in rem, to which all interested might be deemed to be parties. It is not the present administrator that is in the way of a new administration, but the former adjudications of the county court. The enlarged jurisdiction given to county courts by our statute, in matters of probate and the settlement of estates, seems to be sufficient to authorize them'to grant relief of the nature here sought. Sec. 2, art. VII, Const. of Wis.; Brook v. Chappell, 34 Wis. 405; Appeal of Schœffner, 41 Wis. 260; In re Wilber, 52 Wis. 295; Farmer v. Sprague, 51 Wis. 324; Gardner v. Callaghan, 61 Wis. 91; Newman v. Waterman, 63 Wis. 621, and cases there cited; Gaines v. Fuentes, 92 U. S. 10.
LyoN, J.
I concur in the judgment of the court on the grounds that the county court has ample power to grant the petitioner substantial relief, and that his petition shows he is in a position to attack the validity of the order of dis-_ tribution, and is entitled to some relief. But, for the present at least, I prefer not to decide or even suggest the limits of such jurisdiction.